DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 51 (Fig. 3) and 153 (Fig. 4).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The disclosure is objected to because of the following informality:  The term “second link strap 48” should be replaced with the term -- second link strap 40 -- to be consistent with the remainder of the disclosure. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 2, 9-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (JP 2007290568A).
	Regarding claims 1 and 2, Maeda, in the embodiment shown in Figs. 17-21, discloses a track link 61 comprising: an elongate link body including a first link strap (“left-side” portion of link shown in Fig. 21), a second link strap (“right -side” portion of link shown in Fig. 21), and a middle section (wider portion of the link between the first and second link straps shown in Fig. 21), and having a first track pin bore 32 and a second track pin bore 32 formed, respectively, in the first link strap and the second link strap and each extending between an inboard side and an outboard side of the elongate link body (Figs. 17 and 21); the elongate link body further including a lower shoe-mounting surface (unlabeled surface of link 61 that contacts plate or shoe 25), and an upper rail surface having an inboard peripheral edge and an outboard peripheral edge 

    PNG
    media_image1.png
    337
    413
    media_image1.png
    Greyscale


	Regarding claims 9-12, Maeda, in the embodiment shown in Figs. 17-21, discloses a track link 61 comprising: an elongate link body including a first link strap (“left-side” portion of link shown in Fig. 21), a second link strap (“right -side” portion of link shown in Fig. 21), and a middle section (wider portion of the link between the first and second link straps shown in Fig. 32 and a second track pin bore 32 formed, respectively, in the first link strap and the second link strap and each extending between an inboard side and an outboard side of the elongate link body (Figs. 17 and 21); the elongate link body further including a lower shoe-mounting surface (unlabeled surface of link 61 that contacts plate or shoe 25), and an upper rail surface structured for contacting rotating elements in a machine track and defining a longitudinal midline (Fig. 21); and the upper rail surface being formed upon the first link strap, the second link strap, and the middle section, and canted, in an inboard-outboard direction, to the longitudinal midline in each of the first link strap and the second link strap (shown above in reproduced and annotated Fig. 21), wherein the upper rail surface is canted toward the longitudinal midline in each of the first link strap and the second link strap (Fig. 21), and wherein the upper rail surface in each of the first link strap and the second link strap is canted toward the longitudinal midline at an inside angle that is less than 45 degrees (evident from reproduced and annotated Fig. 21 shown above).
	Regarding claims 14 and 15, Maeda discloses a machine track 21 comprising: a first track chain (unlabeled “left-side” track chain shown in Fig. 17); a second track chain (unlabeled “right-side” track chain shown in Fig. 17); a track pin 27 coupling together the first track chain and the second track chain (Fig. 17); each of the first track chain and the second track chain including a plurality of track links 60, 61 each having an upper rail surface formed in part upon a first link strap (“left-side” portion of link shown in Fig. 21), a second link strap (“right -side” portion of link shown in Fig. 21), and a middle section (wider portion of the link between the first and second link straps shown in Fig. 21); and the upper rail surface in each of the plurality of track links having an inboard peripheral edge and an outboard peripheral edge, and at least one of the inboard peripheral edge and the outboard peripheral edge being canted, in the 61 have both a canted portion, and a straight portion that is parallel to the inboard peripheral edge).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Nishimori et al. (JP 09249162 A; hereinafter “Nishimori”).
	Although Fig. 21 of Maeda further discloses the upper rail surface of link 61 having a first width within the middle section, and a second width within each of the first link strap and the second link strap, and appears to show the second width being about 45% or less of the first width, Maeda fails to expressly disclose this claimed relationship.
31 in which the second width of the link straps of the link are clearly less than a first width of the middle section because of the gap S1 present between link straps of adjacent links to prevent the occurrence of abnormal noise generated due to uneven frictional contact between the links.
	From this teaching, it would have been obvious to one having ordinary skill in the art to have modified the track link of Maeda by including a gap between the link straps of adjacent links, such as taught by Nishimori, to prevent the occurrence of abnormal noise generated due to uneven frictional contact between the links.  Furthermore, it would have been obvious to one having ordinary skill in the art, as a matter of routine optimization, to have formed the second width to be about 45% or less of the first width to ensure that a desired gap would exist between the link straps at the upper rail surface during use of the track in all operating conditions so as to prevent uneven frictional contact therebetween.

Allowable Subject Matter
9.	Claims 4-8 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617